Citation Nr: 1441265	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-34 685	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease (DDD) of the lumbar spine, currently rated as 40 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served honorably in the Air Force from November 1965 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a disability rating of 40 percent for the Veteran's service-connected DDD of the lumbar spine.  The file was subsequently transferred to the New York RO.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due in part to the disability currently on appeal, the issue of a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his February 2014 travel board hearing, the Veteran reported that he applied for benefits from the Social Security Administration (SSA) and that his claim had been denied.  The record contains no documentation relating to the Veteran's disability claim.  As those records are pertinent to his current claim, an attempt must be made to obtain them.

During his February 2014 travel board hearing, the Veteran indicated that his disability on appeal had worsened since his last VA examination in October 2010.  See Hearing Transcript, pp. 2-5.  Of particular note, the Veteran testified as to requiring bed rest due to incapacitating episodes.  This is more severe than the disability picture painted by the 2010 VA examination.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's spine disability is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse).

The Veteran asserts that he is unemployable due in part to his back disability; therefore, the issue of a TDIU has been raised and is before the Board.  This aspect of the claim must be developed, through appropriate notice and application.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request, directly from the SSA, complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the claims file.

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013) and given an opportunity to respond.

2.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

3.  Obtain all outstanding VA treatment and evaluation records.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the claims file.

4.  Request the Veteran furnish all dates and places of non-VA treatment for his service-connected disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

5.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his DDD of the lumbar spine.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

With respect to the spine examination, the examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should report if there is evidence of ankylosis. 

The examiner should indicate whether the Veteran has a diagnosis of Intervertebral Disc Syndrome (IVDS) and if so, whether his IVDS is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should note any neurologic abnormalities and diagnoses, aside from service-connected neuropathy, and indicate whether any diagnosed neurologic condition or conditions are related to the Veteran's service-connected spine disability.  The examiner should describe the level of severity of any identified neurological symptoms and describe any limitation caused by them.

Lastly, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected spine disability on his ability to perform tasks, including sedentary and physical tasks.

6.  Complete any development required to adjudicate the Veteran's claim of TDIU, to include that required to assess the functional impairment caused by his service-connected disabilities (subluxation of the left acromioclavicular joint, left knee arthritis, right knee arthritis, right ankle fracture, adjustment disorder with depressed mood, right hip arthritis, tinnitus, hearing loss, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy).

7.  Thereafter, adjudicate the Veteran's claims.  If any determination is unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



